ATTORNEY GRIEVANCE                                   IN THE COURT OF
 COMMISSION OF MARYLAND.                              APPEALS OF MARYLAND
                                                      Misc. Docket AG, No. 66
        Petitioner,                                   September Term 2015

 V.

 KEITH ERIC TIMMONS                                   IN THE CIRCUIT COURT
                                                      FOR BALTIMORE CITY
         Res s ondent.                                Case No. 24-C-16-000925 AG

                                          ORDER

       Upon consideration of the Joint Petition filed herein pursuant to Maryland Rule 19-736,

and in light of Respondent's acknowledgement that he has violated Maryland Lawyer's Rules of

Professional Conduct 1.4(a) and 5.3(a), it is this 1st day of September , 2016,

      ORDERED, that Respondent, Keith Eric Timmons, be and he is -hereby

suspended from the practice of law in the State of Maryland for thirty (30) days, for violating

Maryland Lawyers' Rules of Professional Conduct 1.4(a) and 5.3(a); and it is further,

      ORDERED, that said suspension shall be effective on October 3,2016; and it is further,

      ORDERED, that, on the effective date of this Order, the Clerk of this

Court shall remove the name of Keith Eric Timmons from the register of attorneys in

the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all

Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-742(a) and

issue notice of such action in accordance with Maryland Rule 19-761(b).



                                                             /s/ Mary Ellen Barbera
                                                       Chief Judge